Not for Publication

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

                                             :
CHRISTINA ORTIZ,                             :
                                             :
                      Petitioner,            :             Civil Action No. 16-0525 (ES)
                                             :
                      v.                     :             MEMORANDUM OPINION
                                             :
ATTORNEY GENERAL OF THE,                     :
STATE OF NEW JERSEY, et al.                  :
                                             :
                      Respondents.           :
                                             :

SALAS, DISTRICT JUDGE

       Before the Court is Petitioner Christina Ortiz’s (“Petitioner”) petition for a writ of habeas

corpus (the “Petition”) pursuant to 28 U.S.C. § 2254. (D.E. No. 1). The Court has reviewed the

relevant records and the parties’ submissions. As explained more fully below, the Court finds that

the Petition is mixed—i.e., it contains both exhausted and unexhausted claims. Because the Court

may not adjudicate such a petition, the Court will permit Petitioner to elect between (i)

withdrawing her unexhausted claim and having the Court rule on her remaining claim; or (ii)

requesting a stay pursuant to Rhines v. Weber, 544 U.S. 269 (2005), to return to state court to

exhaust her unexhausted claim.

       Background. The Court recounts only the facts necessary to assess whether Petitioner has

fully exhausted the grounds for habeas relief alleged in the Petition. The following recitation of

facts by the New Jersey Superior Court, Appellate Division provides relevant background:

               Defendant and two co-defendants agreed to shoot another
               individual. One of the co-defendants drove defendant to the
               individual’s location, and defendant fired a handgun at that
               individual but missed. Co-defendant drove off, circled back,
               defendant fired another shot, but missed again. Defendant and her
               co-defendants were subsequently arrested.

               Defendant pled guilty to Counts One, Three, and Four, and the State
               dismissed the remaining counts. Defendant established a factual
               basis. The judge then accepted the plea, and later sentenced
               defendant to ten years on Count Three, concurrent with five-year
               prison terms on Counts One and Four, subject to the eighty-five
               percent parole ineligibility period of the No Early Release Act
               (NERA), N.J.S.A. 2C:43-7.2. Defendant appealed her sentence as
               excessive and we affirmed. State v. Ortiz, No. A-33-22-11 (App.
               Div. Aug. 29, 2012).

               Defendant filed this petition arguing that her plea counsel failed to
               obtain an expert to determine whether defendant’s purported use of
               medication prevented her from pleading guilty voluntarily and
               knowingly. The PCR judge denied the petition without an
               evidentiary hearing.

State v. Ortiz, No. A-2828-13T2, 2015 WL 2417408, at *1 (N.J. Super. Ct. App. Div. May 22,

2015) (footnotes omitted).

       As the New Jersey Appellate Division notes, Petitioner filed a direct appeal of her

conviction but challenged only her sentence. See id. In early 2013, Petitioner also filed a Petition

for Post-Conviction Relief (“PCR”). (See D.E. No. 6-7 at 79). In her PCR, Petitioner initially

argued that her plea counsel provided ineffective assistance because her attorney: (i) “knew that

on the day that she pled guilty, she was under the influence of various medications for her

schizophrenia, bipolar, and anxiety disorders;” (ii) “took advantage of her mental state” and

pressured her into pleading guilty; (iii) “should have had her evaluated prior to pleading guilty”

because despite the fact that her attorney told the court that she was competent to plead guilty, “he

is not a psychiatrist;” and (iv) failed to investigate another shooting that occurred in the same area

as Petitioner’s charged crimes. (See id. at 6-7 at 94-96). After oral argument, the PCR court denied

Petitioner’s PCR on November 21, 2013. (See D.E. No. 6-6 at 33-37).

       On appeal of her PCR denial, Petitioner raised the following claims:

                                                -2-
                  POINT I

                  THE PCR COURT ERRED WHEN IT FAILED TO GRANT
                  DEFENDANT’S REQUEST FOR AN EVIDENTIARY
                  HEARING.

                  POINT II

                  AS A RESULT OF [TRIAL] COUNSEL’S FAILURE TO RETAIN
                  AN EXPERT TO DETERMINE WHETHER DEFENDANT’S
                  SCHIZOPHRENIA, AND THE PSYCHOTROPIC MEDICINE
                  SHE WAS TAKING, AFFECTED HER ABILITY TO ENTER A
                  KNOWING AND VOLUNTARY PLEA, DEFENDANT
                  LACKED    A    FULL     UNDERSTANDING     OF   THE
                  CONSEQUENCES OF HER GUILTY PLEA, AND SHE WAS
                  DEPRIVED OF HER CONSTITUTIONAL RIGHT TO THE
                  EFFECTIVE ASSISTANCE OF COUNSEL.

Ortiz, 2015 WL 2417408, at *1.

        The Appellate Division affirmed the PCR court’s denial. See id. Petitioner subsequently

filed a petition for certification to the New Jersey Supreme Court in which she raised claims for

relief not raised before the Appellate Division. (See D.E. No. 6-10). That petition for certification

was denied without comment on July 10, 2015. (See D.E. No. 6-14).

        Petitioner filed a timely habeas petition in early 2016. (See D.E. No. 1). The Petition

contains two grounds for relief. (See id. at 6-7).

        In Ground One, Petitioner asserts that:

                  Petitioner’s trial counsel provided constitutionally ineffective
                  assistance by failing to have a psychiatric examination performed
                  on petitioner, failing to obtain petitioner’s medical/psychiatric
                  records from the county jail, and failing to obtain psychiatric records
                  from prior mental health providers in the community, which would
                  have provided evidence of petitioner’s mental illness at the time of
                  the offense. Petitioner had a long history of mental illness prior to
                  when this offense was committed and had undergone treatment, yet
                  counsel did nothing to prepare for a psychiatric defense.

(See id. at 6).


                                                   -3-
        In Ground Two, Petitioner asserts that:

                  Petitioner’s guilty plea was not entered knowingly, intelligently and
                  voluntarily because she was in an altered mental state due to the
                  medications she was taking at the time and because her trial attorney
                  pressured her to plead guilty.

(See id. at 7).

        Legal Standard. Under the Antiterrorism Effective Death Penalty Act (“AEDPA”), this

Court may not grant a writ of habeas corpus under 28 U.S.C. § 2254 unless the petitioner has

exhausted the remedies available in the courts of the State or exhaustion is excused under 28 U.S.C.

§ 2254(b)(1)(B). See Henderson v. Frank, 155 F.3d 159, 164 (3d Cir. 1998); Lambert v. Blackwell,

134 F.3d 506, 513 (3d Cir. 1997); Toulson v. Beyer, 987 F.2d 984, 986-87 (3d Cir. 1993). To

satisfy the exhaustion requirement, “state prisoners must give the state courts one full opportunity

to resolve any constitutional issues by invoking one complete round of the State’s established

appellate review process.” O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). “The burden is on

the habeas petitioner to prove exhaustion.” DeFoy v. McCullough, 393 F.3d 439, 442 (3d Cir.

2005). The exhaustion doctrine mandates that the claim “must have been ‘fairly presented’ to the

state courts.” Bronshtein v. Horn, 404 F.3d 700, 725 (3d Cir. 2005) (quoting Picard v. Connor,

404 U.S. 270, 275 (1971)). “Fair presentation means that a petitioner must present a federal

claim’s factual and legal substance to the state courts in a manner that puts them on notice that a

federal claim is being asserted.” Rainey v. Varner, 603 F.3d 189, 198 (3d Cir. 2010) (citations and

internal quotation marks omitted). In sum, the exhaustion doctrine requires the petitioner to afford

the state courts “the opportunity to resolve the federal constitutional issues before he goes to the

federal court for habeas relief.” Id. (quoting Zicarelli v. Gray, 543 F.2d 466, 472 (3d Cir.1976));

see also Gould v. Ricci, No. 10-1399, 2011 WL 6756920, at *2 (D.N.J. Dec. 19, 2011) (explaining

same). The exhaustion doctrine thus requires a petitioner challenging a New Jersey conviction

                                                  -4-
under § 2254 to have fairly presented each federal ground that is raised in the petition to all three

levels of the New Jersey courts: the Law Division, the Appellate Division, and the New Jersey

Supreme Court. See O’Sullivan, 526 U.S. 838; Rose v. Lundy, 455 U.S. 509 (1982).

       Analysis. Here, it appears from the record submitted by Respondent that Petitioner did not

raise each ground for relief in her habeas Petition to every level of the state court. The Court has

compared the grounds raised in Petitioner’s state PCR proceedings and the relevant legal

arguments, with the grounds raised in Petitioner’s federal habeas Petition, and it appears to the

Court that Ground One of Petitioner’s habeas action is indeed unexhausted, as Petitioner did not

raise this claim in her PCR proceedings before either the New Jersey Superior Court, Law Division

or the New Jersey Superior Court, Appellate Division. Specifically, Petitioner appears to argue in

her habeas Petition that her plea counsel was ineffective for failing to investigate her mental health

at the time she committed the offenses for which she was charged and the possible defenses that

could have arisen from that investigation, whereas Petitioner argued in her PCR proceedings that

her plea counsel was ineffective for failing to investigate whether her mental health affected her

ability to plead knowingly and voluntarily.

       The Petition is therefore mixed (i.e., it contains both exhausted and unexhausted claims),

and federal district courts may not adjudicate mixed petitions. See Rhines, 544 U.S. at 273.

Normally, the Court is directed to dismiss a mixed petition without prejudice, id. at 274, but a stay

and abeyance may be appropriate when a dismissal without prejudice would cause Petitioner to

run afoul of the habeas statute of limitations and lose his opportunity to seek federal habeas review.

See id. at 275-76. As the Supreme Court instructed, “stay and abeyance is . . . appropriate when

the district court determines there was good cause for the petitioner’s failure to exhaust his claims

first in state court.” Id. at 277. District courts should grant a stay instead of dismissing a mixed


                                                -5-
petition “if the petitioner had good cause for his failure to exhaust, his unexhausted claims are

potentially meritorious, and there is no indication that the petitioner engaged in intentionally

dilatory litigation tactics.” Id. at 278.

        “[I]f a stay is not warranted, then the petitioner may elect to delete the unexhausted claims.”

See Gould, 2011 WL 6756920, at *3. “[I]f he does not delete the unexhausted claims, then the

Court must either (a) dismiss the entire § 2254 petition as unexhausted, or (b) deny all grounds

raised in the § 2254 petition on the merits, pursuant to 28 U.S.C. § 2254(b)(2).” Id. (internal

citations omitted).

        Conclusion. For the reasons above, the Court will permit Petitioner within 90 days to

submit a signed writing in which she either (i) elects to withdraw her unexhausted claim and have

the Court rule on her remaining claim; or (ii) request a stay pursuant to Rhines v. Weber, 544 U.S.

269 (2005), to return to state court to exhaust her unexhausted claim. 1 Any request by Petitioner

for a stay pursuant to Rhines must include facts showing that she had good cause for her failure to

exhaust; her unexhausted claims are potentially meritorious; and she did not engage in dilatory

tactics. Failure to submit the signed writing within 90 days may result in a dismissal without

prejudice of both claims.

        An appropriate Order accompanies this Memorandum Opinion.




                                                                     s/Esther Salas
                                                                     Esther Salas, U.S.D.J.




1
        The Court makes no determination whether Petitioner will meet the requirements for a stay.
                                                      -6-
